/;& ;:5 ..:,,
                                ..- a
                               I’1                .,
                               :,--              +I
                                ..        .. . .
                               0 -.*:. . . .:..:
                                    .... .. ...*

      OFFICE     OF   THE   AlTORNEY             GENERAL    OF    TEXAS

                                AUSTIN




Honorable T. J. Crowe, Jeoretary
Texas .Xote Bonrd of Medloal Cmmlners
918-19-20 Texas 9ank Bulldln~:
Dallas, Texas
Dear Sir:




          Your request ror                                       reoelved and oare-
fully oonsldared by this                                            iron your re-
quest a8 r0ii0w8:




            Wea&ums'from your request that the member of the
!il?ii* 2j
Army.    \
            ~111 e o mmlsslonod a8 au otrloor in the Army
         1t.M St@ e" as oontradletlngulshedfrom the Regular
               ..,I'
           \.
          I&wly'a assumption be oorreot we answer your ques-
tion in the arrlrmatlve. In support or this holding see
opinions Roe. O-5039, O-SO90 and O-5102 or this department,
ooples of whloh are enolosed hererlth, xhioh oits the ease
of Cramer v. She;>pard,Tex. Sup. Ct., 167 S. ':i.
                                                (2) 147.
                                                           Very truly yours